DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2021 and 11/10/2021 are being considered.
Claim Objection
Claim 20 is objected to because of the following informalities:  
Claim 20 should end in a single period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolman (US 2016/0037994) in view of Schiavo (US2016/0242618).
Regarding claim 1, Wolman discloses an attachment for a utility bucket (Item 100) having a rim, the attachment comprising: 
a rim engagement portion (Item 12) for engaging the rim of the utility bucket in releasably locked engagement; and 
a ramped portion (Item 16) extending from the rim engagement portion, the ramped portion including an inclined portion (Item 17) and a dust pan blade (Item 18) extending from the inclined portion
Wolman fails to explicitly disclose wherein the dust pan blade including a plurality of blade ribs formed on a bottom surface thereof.  
Schiavo teaches a dust pan blade including a plurality of blade ribs formed on a bottom surface thereof (Item 95).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dust pan blade of Wolman to incorporate the plurality of blade ribs as taught by Schiavo.  The ribs of Schiavo are disclosed to be for reinforcement (Paragraph [0016]).  The plurality of blade ribs would be beneficial to hold the dust pan blade in place and keep the dust pan from deforming.
Regarding claim 2, Wolman in view of Schiavo disclose the attachment of Claim 1, wherein the dust pan blade is disposed at an angle relative to the inclined portion and the dust pan blade is configured to contact the ground when attached to the utility bucket laid horizontally (Wolman Figure 6).  
Regarding claim 3, Wolman in view of Schiavo disclose the attachment of Claim 1, wherein the blade ribs extend a length of the dust pan blade (Schiavo Figure 4).  
Regarding claim 4, Wolman in view of Schiavo disclose the attachment of Claim 1, wherein the blade ribs extend from the inclined portion (Schiavo Item 65) to a free edge of the dust pan blade (Schiavo Figures 1 and 4 show the blade ribs being under the inclined portion and extending toward the front edge) .  
Regarding claim 5, Wolman in view of Schiavo disclose the attachment of Claim 1, wherein the blade ribs are tapered (Schiavo Figure 4).  
Regarding claim 6, Wolman in view of Schiavo disclose the attachment of Claim 5, wherein a height of each of the blade ribs gradually decreases along a length of the blade rib extending from adjacent to the inclined portion to a free edge of the dust pan blade (Schiavo Figure 4).  
Regarding claim 7, Wolman in view of Schiavo disclose the attachment of Claim 1, wherein the blade ribs extend a length of the dust pan blade from the inclined portion to a free edge of the dust pan blade, and a height of each of the blade ribs gradually decreases along the length of the blade rib extending from adjacent to the inclined portion to a free edge of the dust pan blade (Schiavo Figure 4).  
Regarding claim 8, Wolman in view of Schiavo disclose the attachment of Claim 1, further including sidewalls extending from a free edge of the dust pan blade to a free end of the rim engagement portion, the sidewalls being both angled and curved (Wolman Item 36).  
Regarding claim 9, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein the inclined portion has a trapezoid shape (Wolman Figure 1).  
Regarding claim 10, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein each of the sidewalls is disposed at an angle relative to a back edge (Item 17 near the bucket) of the inclined portion (Wolman Figure 1).  
Regarding claim 11, Wolman in view of Schiavo disclose the attachment of Claim 10, wherein a distance between the sidewalls increases from a back edge of the inclined portion to the dust pan blade (Wolman Figure 1).  
Regarding claim 12, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein each of the sidewalls can form an uninterrupted top edge with the free end of the rim engagement portion (Wolman Figure 4).   
Regarding claim 13, Wolman in view of Schiavo disclose the attachment of Claim 12, wherein the uninterrupted top edge can have a single obtuse angle formed therein by an intersection of the sidewall and the free end of the rim engagement portion (Wolman Figure 3).  
Regarding claim 14, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein the sidewalls have a curvature that is substantially the same as a curvature of the rim engagement portion (Wolman Figure 4).  
Regarding claim 15, Wolman in view of Schiavo disclose the attachment of Claim 14, wherein the curvature of the sidewalls is substantially the same as a curvature of the rim of the utility bucket (Wolman Figure 4).  
Regarding claim 16, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein the back edge is unobstructed by the sidewalls (Wolman Figure 1, Item 16 is to the sides of the back side of Item 17).  
Regarding claim 17, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein a back edge is coextensive with a width of the utility bucket (Wolman Figure 1).  
Regarding claim 18, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein the blade ribs extend a length of the dust pan blade from the inclined portion to a free edge of the dust pan blade, and a height of each of the blade ribs gradually decreases along the length of the blade rib extending from adjacent to the inclined portion to a free edge of the dust pan blade (Schiavo Figure 4).  
Regarding claim 19, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein each of the sidewalls is disposed at an angle relative to a back edge of the inclined portion, and a distance between the sidewalls increases from the back edge of the inclined portion to the dust pan blade, and each of the sidewalls can form an uninterrupted top edge with the free end of the rim engagement portion, and the uninterrupted top edge can have a single obtuse angle formed therein by an intersection of the sidewall and the free end of the rim engagement portion (Wolman Figures 1 and 3).  
Regarding claim 20, Wolman in view of Schiavo disclose the attachment of Claim 8, wherein the blade ribs extend a length of the dust pan blade from the inclined portion to a free edge of the dust pan blade, and a height of each of the blade ribs gradually decreases along the length of the blade rib extending from adjacent to the inclined portion to a free edge of the dust pan blade (Schiavo Figure 4) and wherein each of the sidewalls is disposed at an angle relative to a back edge of the inclined portion, and a distance between the sidewalls increases from the back edge of the inclined portion to the dust pan blade, and each of the sidewalls can form an uninterrupted top edge with the free end of the rim engagement portion, and the uninterrupted top edge can have a single obtuse angle formed therein by an intersection of the sidewall and the free end of the rim engagement portion (Wolman Figures 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723